Citation Nr: 1235695	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-05 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

What evaluation is warranted for degenerative disc degeneration at L4-5 and L3-4 with spinal stenosis since June 20, 2007?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel





INTRODUCTION


The Veteran served on active duty from June 2001 to June 2007.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and January 2008 rating decisions issued by the RO.  


FINDING OF FACT

Since June 20, 2007, the Veteran's degenerative disc degeneration at L4-5 and L3-4 with spinal stenosis has not resulted in forward flexion of the thoracolumbar spine less than 61 degrees; or, the combined range of motion of the thoracolumbar spine less than 121 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or by incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.


CONCLUSION OF LAW

Since June 20, 2007, the Veteran's degenerative disc degeneration at L4-5 and L3-4 with spinal stenosis has not met the criteria for an evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a)  have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Analysis

In order to receive a 20 percent rating for degenerative disc degeneration at L4-5 and L3-4 with spinal stenosis, the evidence must show that the disability resulted in forward thoracolumbar flexion of 60 degrees or less; or, a combined range of thoracolumbar motion that is 120 degrees or less; or by evidence of a muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or by incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

The pertinent evidence of record includes VA treatment records and the report of August 2007 VA examination.  That examination showed that the Veteran had flexion to 70 degrees (with pain), extension to 30 degrees (with pain at the endpoint), lateral flexion to 30 degrees bilaterally (with pain) and rotation to 30 degrees bilaterally (with pain at the endpoint).  There was evidence of spondylolisthesis, and straight leg raising was positive bilaterally.  Numbness and sensory deficits were greater in the left leg than in the right.  There was no evidence of muscle spasm or guarding to result in abnormal spinal contour or abnormal gait.  There were no reported incapacitating episodes.  The Veteran reported that his back pain, described as throbbing pain that shot down his legs, was aggravated by exercise, heavy lifting, yard work, bending and twisting and was alleviated by lying on his back.  A September 2007 electromyography study was normal.  The diagnosis was mild lumbar disc degeneration.  The examiner opined that the Veteran had a severe lumbar disc problem;. 

A July 2008 VA treatment record reflected that the Veteran sat comfortably in no acute distress and did not exhibit pain on walking on toes or heels or with deep leg bends.  Neurologic examination was benign with the exception of subjective loss of sensation to light touch and pin-prick on the right side.  The examiner indicated there was slight reduced range of motion of the back due to back pain.

In a March 2009 addendum to the August 2007 VA examination report the examiner stated that during the examination the Veteran was able to perform repetitive movement without limitations due to pain, incoordination or lack of endurance.

In a June 2009 rating decision VA denied entitlement to service connection for left lower extremity radiculopathy.  That matter, however, is not before the Board.  38 U.S.C.A. § 7105 (West 2002).  

After a review of all of the evidence the Board finds that the appellant's lumbar disability has not resulted in forward thoracolumbar flexion less than 61 degrees; or, by a combined range of thoracolumbar motion less than 121 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, by incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during any 12 month period during the appellate term.  Hence, entitlement to a rating in excess of 10 percent is denied.  

The Board is aware that in the September 2012 brief presentation, the Veteran's representative seems to contend that the August 2007 VA examination was inadequate.  The reported findings in the examination report are sufficiently detailed with recorded history, clinical findings, to include the Veteran's range of motion of the lumbar spine and at what range pain began, and pertinent diagnoses.  Additionally, it is not shown that the examination was in some way incorrectly prepared or that the VA examiner failed to address the clinical significance of the Veteran's lumbar spine disability.  There are other pertinent records on file and they are consistent with the exam results.  For example, the July 2008 VA treatment record reflected that the Veteran had a normal gait and slight reduced range of motion of the back.  Further, in the March 2009 addendum to the examination, the examiner reported that the Veteran was able to perform repetitive movement without limitations due to pain, incoordination or lack of endurance.  As such, the Board finds that additional development by way of another examination would be redundant and unnecessary.

The Board has considered whether the Veteran's mild degenerative disc degeneration at L4-5 and L3-4 with spinal stenosis presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's lumbar spine disability.  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  The rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, the appellant's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for degenerative disc degeneration at L4-5 and L3-4 with spinal stenosis at any time since June 20, 2007, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


